Citation Nr: 1418808	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-44 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran has been received.

2.  Entitlement to recognition as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  The Veteran died in September 1993.  The appellant is seeking death benefits based on the Veteran's service.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 decision in which the RO denied the appellant's claim for Dependency and Indemnity Compensation (DIC) benefits based on the finding that the appellant did not qualify as the surviving spouse.  In October 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2010, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.

In February 2013, the appellant testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a copy of that transcript is of record.

As regards characterization of the appeal, although the RO did not address the claim as a request to reopen a previously denied claim, as discussed below, there was a prior, final denial of underlying matter of recognition as surviving spouse.  Hence, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a previously denied claim. 
That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable disposition on the request to reopen-the  Board has characterized the appeal as now encompassing both the request to reopen and the underlying claim, as set forth on the title page.  The appellant is not prejudiced by the Board's recharacterization of the appeal in this regard.  Moreover, although the RO characterized the current claim as whether continuous cohabitation can be established between the Veteran and the claimant, as discussed during the Board hearing, the underlying issue is the broader issue of entitlement to recognition as the surviving spouse.  See Board Hearing Transcript, page 2.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the claim.  A review of the Virtual VA file does not reveal additional evidence pertinent to these claims.  

In April 2014, the undersigned Veterans Law Judge granted the motion to advance this appeal on the Board's docket, pursuant to38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In August 2005, the RO notified the appellant of the denial of her claim for death benefits (to include DIC), based on the finding that VA could not recognize her as the surviving spouse of the Veteran.

3.  Evidence associated with the claims file since the August 2005 RO decision includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The appellant has not provided credible evidence that she cohabitated with the Veteran or had any continuing relationship with the Veteran after separating from the appellant in 1956 (the same year as the marriage); nor does the evidence persuasively establish that the separation was not due to mutual consent or due to the Veteran's misconduct.


CONCLUSIONS OF LAW

1.  The August 2005 decision in which the RO denied the appellant's claim for death benefits based on a finding that she is not the surviving spouse of the Veteran) is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the RO's August 2005 denial is new and material, the criteria for reopening the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The appellant may not be recognized as the surviving spouse of the Veteran for VA death benefits purposes.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Given the favorable disposition of the request to reopen, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Regarding the underlying merits claim,  notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In a claim for Dependency and Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a July 2008 letter issued prior to the September 2008 rating decision on appeal, the RO informed the appellant of the evidence and information needed to establish status as the surviving spouse.  This letter clearly informed the appellant that VA needed additional evidence showing that the appellant is entitled to be recognized as the Veteran's spouse at the time of his death, and evidence regarding any separations.  As such, the Board finds that VA provided sufficient, timely VCAA notice to the appellant under the circumstances of this appeal.  

VA also has a duty to assist the appellant in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is clear from the record that the RO fully assisted the appellant by providing forms and opportunities to allow  her to provide evidence relevant to her relationship with the Veteran.  There are no outstanding forms or evidence to be obtained by the RO without further identification and assistance by the appellant.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).   Although the Board is cognizant that the appellant has indicated that relevant records have been destroyed/burned, she has not identified any outstanding available evidence relevant to this appeal.  Also of record and considered in connection with this appeal is the transcript of the Veteran's February 2013 Board hearing, along with written statements provided by and on behalf of the appellant.

Specifically as regards the Board hearing, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The undersigned Veterans Law Judge identified the underlying issue on appeal.  [Notably, although, at the time of the hearing, the undersigned did not explicitly characterize the appeal as involving a request to reopen a previously denied claim in addition to the underlying claim of entitlement to recognition as the Veteran's surviving spouse, the appellant is not prejudiced by such omission, inasmuch as the Board herein reopens the previously denied claim.].  Also, information was solicited regarding the central questions of whether the appellant continuously cohabitated with the Veteran up to the  time of his death or have a relationship with him that otherwise qualifies her as the surviving spouse for VA benefits purposes.  Therefore, not only was the underlying issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497.  In addition, the undersigned explicitly sought information and evidence that would assist in substantiating the appellant's claim.  See Board Hearing Transcript, at 5-7.  As such, the Board finds that, consistent with Bryant the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate the underlying claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this appeal.  Consequently, any possible error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Request to Reopen

In August 2005, the RO notified the appellant of the denial of her claim for death benefits, informing her  that she could not be recognized as the Veteran's surviving spouse.  In this regard, the RO noted that the evidence did not show that the Veteran and her lived together continuously from the date of marriage until the date of the Veteran's death, that the evidence showed that she was not without fault in the separation, and that she had provided evidence in 1961 that she was not legally married to the Veteran.   

Thereafter, the appellant submitted additional statements and forms regarding her contentions regarding the marriage.  In March 2006, the RO mailed to the appellant a letter noting that the claim was still denied.  The RO then  noted that the denial was based on her failure to provide the evidence requested.

The appellant did not actually initiate an appeal of the August 2005 decision.  See 38 C.F.R. § 20.200.  Moreover,  no new and material evidence was received within one year of that decision.  See 38 C.F.R. § 3.156(b).  Although, as indicated above, the appellant submitted additional forms/evidence within one year, such was  cumulative of the evidence on file prior to the August 2005 decision, and did not constitute new and material evidence.  See Bond v. Shinseki, 659 F. 3d 1362, 1368 (Fed. Cir. 2011).  Thus, the RO's August 2005 decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§  3.104. 20.302, 20.1103.

However, with respect to the instant case, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, the appellant sought to reopen her claim for death benefits-and,  by implication, her claim that VA should recognize her as the Veteran's surviving spouse-in  June 2008.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record. This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Additional evidence associated with the claims file since the August 2005 decision became final  includes a statement received in August 2008, from a daughter of the appellant, and a November 2011 statement from a brother of the appellant.  Further, in testimony before the Board, the appellant testified regarding why she believed she should be recognized at the Veteran's surviving spouse.  

The Board finds that the above-described evidence provides a basis for reopening the claim of entitlement to recognition as the Veteran's surviving spouse.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the August 2005 final denial of the claim, and is not duplicative or cumulative of evidence previously of record.  Specifically, the record previously lacked the requested statements from two other persons.  Since that final denial, the appellant submitted statements from her  daughter and her brother. Moreover, this evidence is "material" in that it goes to the question of whether the separation between the Veteran and the appellant was due to the Veteran's misconduct, as the letters from the brother and daughter allege physical abuse by the Veteran.  See 38 C.F.R. § 3.53.  For the limited purpose of reopening the claim, the Board presumes the credibility of  the evidence, at this juncture.   See Justus,  3 Vet. App. at 0, 513.

Under these circumstances, the Board concludes that the criteria for reopening the appellant's claim of  entitlement to recognition as the Veteran's surviving spouse are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board will thus proceed to consider the merits of this claim.

B.  Recognition as the Veteran's Surviving Spouse

The appellant has, in certain statements and forms, claimed  continuous cohabitation with the Veteran until his death.  In other statements, she has indicated that, due to his abuse of her and her children, she separated from the Veteran; in essence, therefore, this is an assertion that any separation was due to his misconduct. 

Benefits under Chapters 13 of 38 U.S.C. may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54 (2013).  The same criteria apply to "spouses" attempting to show entitlement to any accrued benefits.  38 C.F.R. § 3.1000(d)(1) (2013).  Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits.  38 U.S.C.A. § 1541.

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  See 38 C.F.R. § 3.53(b).

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.

Documentary evidence of record, to include a marriage license, clearly shows that the Veteran and the appellant married in October 1956.  In June 1956, the appellant sent the RO a letter reporting that she had separated from the Veteran and she sought money for her and for the child she was expecting.  In July 1957, the RO sent the Veteran a letter in relation to benefits, noting evidence that he and the appellant were living apart.  For a period thereafter, the appellant received an apportionment of his benefits, until the Veteran stopped receiving compensation.  In a November 1958 statement, the Veteran also reported separation from the appellant, with the separation having lasted more than a year.  In a January 1961 letter, the appellant asserted that she and the Veteran had not been legally married.  The Veteran, in a September 1961 letter, wrote that he had learned from the appellant's mother that the appellant had remarried, although he had not received notice of a divorce.

In forms related to the Veteran's benefits, dated in the 1980s ,the Veteran consistently indicated he was not married.  In such a form, dated in December 1986, he marked that he was divorced.  Likewise, in a March 1982 VA examination, the examiner reported that the Veteran was divorced.  The claims file also contains a death certificate indicating the Veteran died in September 1993, and no surviving spouse is indicated.  

In the appellant's original March 2005 application for benefits, she indicated that her marriage to the Veteran extended from October 1956 until his death.  In response to the question of whether the appellant lived continuously with the Veteran from the date of marriage until the Veteran's death, she marked both "yes" and "no," and did not provide any explanation for her marking that they were both together and separated.  

In a September 2005 letter, the appellant wrote that she left the Veteran due to his abuse.  She also indicated that she had reported in 1961 that she and the Veteran were not legally married prior to finding evidence that they were legally married.  In this letter and in forms, she had reported living with the Veteran from the date of marriage to his death but has also reported reasons for their separation.

In a June 2008 claim for benefits, she reported the date of marriage as October 2004, many years after the Veteran's death.  She reported that marriage ended due to him leaving ("He left").  She, however, in this same form, marked that they she did not live continuously with him, due to his abuse.  In an August 2008 statement, she wrote that she lived "continuously [and] then on [and] off."  In a March 2010 VA Form 21-4170, the appellant indicated that she and the Veteran lived together continuously for over 25 years.  In her VA Form 9, she wrote that she left the Veteran when she was expecting a child but that she and the Veteran were never divorced.  The appellant also wrote in her VA Form 9 that a fifth child was born in 1959 and that the Veteran was not this child's father.  In a March 2012 statement, the appellant reported that she and the Veteran were never separated or divorced.  In another VA Form 21-4170, received in March 2012, the appellant again indicated that she and the Veteran lived together for over 25 years together; she, again, however, also marked that they separated due to the Veteran's abuse of her and her children.

In her testimony before the undersigned Veterans Law Judge, she testified that she separated from the Veteran due to his abuse but remained married to him and that she continued to communicate with the Veteran.  See Board Hearing Transcript, at pages 3-4.  She also testified, however, that she "left a year before he died."  Id. at 5.  She also denied having any children after 1956, and thus, by implication, denied having a fifth child.  Id. at page 6.

Regarding other evidence of record, in an August 2008, a daughter, Ms. P.A.B., born prior to the Veteran's and appellant's marriage, wrote that the Veteran was abusive.  In an April 2010 VA Form 21-4171, Supporting Statement Regarding Marriage, she wrote that the Veteran and the appellant lived together from 1956 until the Veteran's death.  She provided another statement in October 2010 asserting that the Veteran abused the appellant and herself.  In a November 2011 statement, a brother of the appellant essentially reiterated the contentions of physical abuse by the Veteran.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski 1 Vet .App. 49, 57 (1990).

Here, during the Veteran's lifetime, the evidence indicated that he and the appellant separated, and that she received an apportionment of his benefits for a period of time.  He reported information that she remarried and, in documents in the record prior to his death, listed himself as divorced.  Many years after his death, the appellant began asserting that she was the surviving spouse.  She has submitted lay statements from her  brother and daughter indicating abuse by the Veteran.  These statements, alone, do not establish e that the Veteran's and appellant's separation was due to this alleged misconduct of the Veteran.  See 38 C.F.R. § 3.53.  The Board also notes that the daughter's indication that the appellant and Veteran lived together from the date of marriage to his death is contradicted by contemporaneous evidence and many of the appellant's own statements (although as further highlighted below, her statements contradict each other).

The only other evidence on file consists of the appellant's testimony, statements, and information she has provided in forms.  Review of these statements from the appellant, which the Board outlined in detail above, reveals marked inconsistencies and contradictions.  The appellant has both asserted that she separated from the Veteran in 1956, the same year as the marriage (which is corroborated by the contemporaneous evidence of record), and also that she lived with him for over 25 years.  In her Board testimony, she testified that she separated from him a year prior to his death is September 1993, but has also reported leaving due to abuse from him to her and her children.  The Board notes that her children would have been the age of majority prior to 1993.  Further, although writing in her VA Form 9 that she had a fifth child after marriage to the Veteran, with that fifth child fathered by a different man, in her Board testimony, she denied the existence of this fifth child.  

In short, based on these numerous and substantial contradictions, the Board finds that the appellant's statements advanced in support of her claim for VA benefits are wholly lacking in credibility.  Credible, persuasive evidence of record documents that the Veteran and the appellant separated in 1956.  The Veteran considered himself to be divorced from the appellant.  There is no credible evidence that the separation was by mutual consent and the appellant has not asserted facts related to mutual consent.  See generally Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007).  There is no credible evidence of cohabitation thereafter.  Further, based on her contradictory statements, the evidence weighs against a finding that the separation was due to the misconduct of the Veteran.  See 38 C.F.R. § 3.53.  As such, the Board finds, in turn, that the evidence weighs against a finding that the appellant was the Veteran's surviving spouse for purposes of VA death benefits.

For all the foregoing reasons, the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran must be denied..  In reaching the conclusion to deny the claim, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

As new and material evidence has been received to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran, to this limited extent, the appeal is granted.

The claim of entitlement to recognition as the surviving spouse of the Veteran is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


